SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended May 31, 2002 Commission File Number:1-9852 CHASE CORPORATION (Exact name of registrant as specified in its charter) Massachusetts 11-1797126 (State or other jurisdiction of (I.R.S. Employer incorporation of organization) Identification No.) 26 Summer St. Bridgewater, Massachusetts 02324 (Address of principal executive offices) (Zip Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes X No Common Shares Outstanding as of June 30, 2002 4,047,317 Part 1: FINANCIAL INFORMATION CHASE CORPORATION CONSOLIDATED BALANCE SHEET ASSETS May 31, Aug 31 2002 2001 (UNAUDITED) (AUDITED) CURRENT ASSETS Cash and cash equivalents $231,413 $49,283 Trade receivables, less allowances for doubtful accounts of $363,800 and $264,946 respectively 11,165,458 12,081,284 Note receivable from related party 147,000 Inventories (Note B) Finished and in process 4,829,928 3,099,182 Raw Materials 4,970,920 5,859,553 9,800,848 8,958,735 Prepaid expenses & other curr assets 882,684 458,796 Deferred taxes 184,330 186,836 TOTAL CURRENT ASSETS 22,264,733 21,881,934 PROPERTY, PLANT AND EQUIPMENT Land and improvements 1,099,517 524,423 Buildings 7,264,613 4,642,781 Machinery & equipment 21,531,349 18,612,037 Construction in Process 1,220,746 387,953 31,116,225 24,167,194 Less allowance for depreciation 16,036,814 14,602,820 15,079,411 9,564,374 OTHER ASSETS Excess of cost over net assets of acquired businesses less amortization 8,581,731 8,340,523 Patents, agreements and trademarks less amortization 678,064 751,033 Cash surrender value of life insurance net 4,422,218 3,792,515 Deferred taxes 689,883 534,794 Investment in joint venture 1,314,595 1,179,243 Other 890,346 744,087 16,576,837 15,342,195 $53,920,981 $46,788,503 LIABILITIES AND STOCKHOLDERS' EQUITY May 31 Aug 31 2002 2001 (UNAUDITED) (AUDITED) CURRENT LIABILITIES Accounts payable $5,200,324 $5,261,112 Notes payable 1,687,046 1,763,184 Accrued expenses 2,301,119 2,194,545 Accrued pension expense-current 407,156 353,857 Income taxes (30,519) 188,066 Deferred compensation Current portion of L.T. debt 2,388,844 2,543,400 TOTAL CURRENT LIABILITIES 11,953,970 12,304,164 LONG-TERM DEBT, less current portion 9,193,784 3,562,793 Long-term deferred compensation obligation 883,346 737,088 ACCRUED PENSION EXPENSE 450,944 447,698 STOCKHOLDERS' EQUITY First Serial Preferred Stock, par value $1.00 a share authorized 100,000 shares; (issued-none) Common Stock. par value $.10 a share, Authorized 10,000,000 shares; issued and outstanding 5,135,901 shares at May 31, 2002, and 5,094,389 shares at Aug. 31, 2001 respectively. 513,590 509,439 Additional paid-in capital 4,219,163 3,721,442 Treasury Stock, 1,088,584 and 1,088,584 May 31, 2002, and Aug. 31, 2001, respectively (4,687,565) (4,687,565) Cum. G/(L) on currency translation (204,568) (213,002) Retained earnings 31,598,317 30,406,446 31,438,937 29,736,760 $53,920,981 $46,788,503 See accompanying notes to the consolidated financial statements and accountants' review report. CHASE CORPORATION STATEMENT OF CONSOLIDATED OPERATIONS (UNAUDITATED) Nine Months Ended Three Months Ended May 31, May 31, May 31, May 31, 2002 2001 2002 2001 Sales $50,220,919 $51,506,494 $18,221,546 $16,984,666 Commissions and other income 725,479 522,237 317,592 209,701 Interest 178 222 0 2 50,946,576 52,028,953 18,539,138 17,194,369 Cost and Expenses Cost of products sold(Note B) 37,172,320 36,364,028 13,302,305 12,054,285 Sell, general and admin expenses 9,684,098 9,231,177 3,472,066 2,935,059 Bad debt expense 82,435 43,609 21,008 25,609 Interest expense 406,362 650,259 140,576 180,233 47,345,215 46,289,073 16,935,955 15,195,186 Income before income taxes and minority interest and participation 3,601,361 5,739,880 1,603,183 1,999,183 Income taxes 1,077,200 1,876,900 481,300 634,600 Income before minority interest and participation 2,524,161 3,862,980 1,121,883 1,364,583 Income from minority interest 110,000 211,000 35,000 85,000 NET INCOME $2,634,161 $4,073,980 $1,156,883 $1,449,583 Net income per share of Common Stock Basic $0.652 $1.020 $0.286 $0.362 Fully Diluted $0.637 $1.004 $0.279 $0.357 See accompanying notes to the consolidated financial statements and accountants' review report. CHASE CORPORATION CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (UNAUDITED) 9 MONTH ENDED May 31, 2ay 31, 2001 Cumm Common Stock Additional Effect of Total Shares Paid-In Treasury Stock Retained Currency Shareholders Comprehensive Issued Amount Capital Shares Amount Earnings Translation Equity Income Balance @ Aug 31, 2000 5,073,613 $507,361 $3,625,023 1,088,584 $(4,687,565) $25,964,349 $(180,073) $25,229,095 Curr.Translation adjmt (26,197) (26,197) $(26,197) Exer. of stock options 19,138 1,914 (1,914) Compensatory stock issuance 73,874 73,874 Net Income for 9 months 4,073,980 4,073,980 4,073,980 Div pd in cash $.36 a share on common stock (1,431,263) (1,431,263) Balance @ May 31,2001 5,092,751 509,275 3,696,983 1,088,584 (4,687,565) 28,607,066 (206,270) 27,919,489 4,047,783 Curr.Translation adjmt (6,732) (6,732) (6,732) Exer. of stock options 1,638 164 (164) Compensatory stock issuance 24,623 24,623 Net Income for 3 months 1,799,380 1,799,380 1,799,380 Balance @ Aug 31, 2001 5,094,389 509,439 3,721,442 1,088,584 (4,687,565) 30,406,446 (213,002) 29,736,760 1,792,648 Curr.Translation adjmt 8,434 8,434 8,434 Treasury Stock dividend Exer. of stock options 1,512 151 (151) Issue of 40,000 shares-Tapecoat 40,000 4,000 424,000 428,000 Compensatory stock issuance 73,872 73,872 Net Income for 9 months 2,634,161 2,634,161 2,634,161 Dividends paid in cash $.36 a share on common stock (1,442,290) (1,442,290) Balance @ May 31,2002 5,135,901 $513,590 $4,219,163 1,088,584 $(4,687,565) $31,598,317 $(204,568) $31,438,937 $2,642,595 See accompanying notes to the consolidated financial statements and accountants' review report. CHASE CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Nine Months Ended May 31, 2002 May 31, 2001 CASH FLOWS FROM OPERATING ACTIVITIES Net Income $2,634,161 $4,073,980 Adjmts. to reconcile net income to net cash provided by operating activities: Income from joint venture (110,000) (211,000) Depreciation 1,433,994 1,124,598 Amortization 72,967 568,694 Provision for losses on accounts receivable 98,854 (30,743) Stock issued for compensation 73,872 73,874 Deferred taxes (152,583) (432,170) Change in assets and liabilities Proceeds from notes receivable 147,000 Trade receivables 816,973 485,555 Inventories (842,113) (986,575) Prepaid. expenses & other current assets (423,885) (186,279) Accounts payable (60,792) (581,495) Accrued expenses 163,119 273,094 Income taxes payable (218,585) 17,562 Deferred compensation 0 73,938 TOTAL ADJUSTMENTS 998,821 189,053 NET CASH FROM OPERATIONS 3,632,982 4,263,033 CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures (6,512,596) (1,578,019) Cash paid for investment (25,352) (20,000) Investment in trusteed assets 0 (77,859) Investment in subsidiaries (241,209) (153,347) Purchase of cash surrender value (629,703) (158,235) Dividend received from joint venture 0 245,826 (7,408,860) (1,741,634) CASH FLOWS FROM FINANCING ACTIVITIES Increase in long-term debt 14,225,000 9,361,172 Payments of principal on debt (8,748,564) (10,230,006) Net borrowing under line-of-credit (76,138) (278,879) Dividend paid (1,442,290) (1,431,263) 3,958,008 (2,578,976) NET CHANGE IN CASH 182,130 (57,577) CASH AT BEGINNING OF PERIOD 49,283 65,289 CASH AT END OF PERIOD $231,413 $7,712 CASH PAID DURING PERIOD FOR: Income taxes $1,599,064 $2,338,624 Interest $406,362 $650,259 See accompanying notes to the consolidated financial statements and accountants' review report. CHASE CORPORATION SECURITIES AND EXCHANGE COMMISSION NOTES TO CONSOLIDATED FINANCIAL STATEMENT July 08, 2002 Note A - Basis of Presentation The accompanying unaudited Consolidated Financial Statements have been prepared in accordance with the instructions to Form 10-Q and all adjustments (consisting of nonrecurring accruals) have been made which are, in the opinion of Management, necessary to a fair statement of the results for the interim periods reported. The financial statements of Chase Corporation include the activities of its divisions and its foreign sales subsidiary. Note B - Inventories Certain divisions used estimated gross profit rates to determine the cost of goods sold. No significant adjustments have resulted from reconciling with the interim physical inventories as a result of using this method. Note C - Income per Share of Common Stock Income per share is based on the average number of shares and share equivalents outstanding during the period. The average number of shares outstanding used in determining basic per share results was 4,037,814 and 4,047,317 for the period of nine months and three months ended May 31, 2002. Earnings per share on a fully diluted basis were calculated on 4,135,651 and 4,143,471 common shares and share equivalents.
